On July 26, 1944 the Governor and Council adopted the following resolution:
"Whereas the Governor and Council have been advised that the State Tax Commission has directed selectmen and assessors to assess and tax farm tractors under the provisions of par. III, section 16, chapter 73 of the Revised Laws, which reads as follows:
"`III. VEHICLES. Vehicles, other than motor vehicles, in excess of the aggregate value of one hundred dollars.' And
"Whereas the New Hampshire Farm Bureau Federation has represented to the Governor and Council that confusion exists in various communities throughout the state and a lack of uniformity prevails on the part of the assessors as a result of said direction on the part of the Tax Commission, inasmuch as farm tractors were never before assessed or taxed although the said statute has been in effect since 1899; and
"Whereas it appears that if this question is determined it will greatly assist the Tax Commission and the Assessors throughout the state.
"Now, Therefore, Be It Resolved on motion duly made and carried that the opinion of the Justices of the Supreme Court be requested upon the following important question of law:
"Do the provisions of par. III, section 16, chapter 73 of the Revised Laws apply to farm tractors?"
The following answer was returned:
To His Excellency the Governor and the Honorable Council:
The Justices of this Court have authority to render advisory opinions only on matters relating to the official duties of the inquiring *Page 478 
body (Opinions of the Justices, 84 N.H. 584, 585, and opinions there cited), and inasmuch as no duty to assess taxes devolves upon the Governor and Council, we must respectfully decline to comply with the request contained in the resolution of July 26, 1944.
  THOMAS L. MARBLE. OLIVER W. BRANCH. ELWIN L. PAGE. HENRI A. BURQUE. FRANCIS W. JOHNSTON.
Robert W. Upton, by brief, for the New Hampshire Farm Bureau Federation.